SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

611
CAF 16-00124
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ.


IN THE MATTER OF DAVID BUSSE,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

RUTH VANESSA TOLENTINO HUERTA,
RESPONDENT-APPELLANT.


TIMOTHY R. LOVALLO, BUFFALO, FOR RESPONDENT-APPELLANT.

RANDY S. MARGULIS, WILLIAMSVILLE, FOR PETITIONER-RESPONDENT.

ROSS S. GELBER, ATTORNEY FOR THE CHILD, WILLIAMSVILLE.


     Appeal from an order of the Family Court, Erie County (Mary G.
Carney, J.), entered October 26, 2015 in a proceeding pursuant to
Family Court Act article 6. The order granted the petition of
petitioner for sole custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order that granted
petitioner father’s petition seeking sole custody of the parties’
child. We affirm. The determination of Family Court, following a
hearing, that the best interests of the child would be served by an
award of sole custody to the father is entitled to great deference
(see Eschbach v Eschbach, 56 NY2d 167, 173), particularly where, as
here, the determination is based in part upon the court’s “ ‘superior
ability to evaluate the character and credibility of the witnesses’ ”
with respect to, inter alia, allegations regarding domestic violence
(Matter of Joyce S. v Robert W.S., 142 AD3d 1343, 1344). Further, the
record establishes that the court’s determination “is the product of
[its] ‘careful weighing of [the] appropriate factors’ . . . , and it
has a sound and substantial basis in the record” (Matter of Thillman v
Mayer, 85 AD3d 1624, 1625; see Joyce S., 142 AD3d at 1344).




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court